ORDER GRANTING MOTION OF WILLIAM W. BURGE TO WITHDRAW
PER CURIAM.
William W. Burge, appellant’s attorney, recently filed a motion to withdraw, stating that he was terminally ill. Now, we have learned that on August 3, Mr. Burge died.
This Court is saddened by this news. It recognizes with gratitude and respect Bill Burge’s career as a public servant and private attorney, including service as Chief of the Appellate Division of the Harris County District Attorney’s Office, as a criminal defense attorney, and as a constant contributor to efforts to improve the law. In all these endeavors, he distinguished himself and brought credit upon the legal profession, which will be weaker for his absence. This Court extends its sympathy to his family.
The motion of William W. Burge is granted. The trial court is directed to appoint new counsel for appellant.
The clerk is directed to spread this order in the minutes of the court and to cause it to be published in the Southwestern Reporter.
It is so ORDERED.